     Case 1:19-cr-00117-RJJ ECF No. 36 filed 08/01/19 PageID.223 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                             No. 1:19-CR-117

v.                                                    Hon. Robert J. Jonker
                                                      Chief U.S. District Judge
LARRY CHARLES INMAN,

            Defendant.
_________________________________/

                    GOVERNMENT’S MOTION IN LIMINE TO
             ADMIT SUMMARY CHARTS OF TEXT MESSAGE EVIDENCE

       The United States of America, by United States Attorney Andrew Byerly Birge and

Assistant United States Attorneys Christopher M. O’Connor and Ronald M. Stella, moves in

limine for a pre-trial order authorizing the admission at trial of summary charts of pertinent text

messages exchanged between Defendant Larry Inman and several government witnesses

pursuant to Federal Rule of Evidence 1006. A brief in support with relevant facts and legal

authority has been filed contemporaneously with this motion.

                                                      Respectfully submitted,

                                                      ANDREW BYERLY BIRGE
                                                      United States Attorney

Dated: August 1, 2019                                  /s/ Ronald M. Stella
                                                      CHRISTOPHER M. O’CONNOR
                                                      RONALD M. STELLA
                                                      Assistant United States Attorneys
                                                      United States Attorney’s Office
                                                      P.O. Box 208
                                                      Grand Rapids, MI 49501-0208
                                                      (616) 456-2404
                                                      ron.stella@usdoj.gov
                                                      christopher.oconnor@usdoj.gov
